DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Arguments
The Amendment filed 10/21/2020 has been entered.  Claims 1, 10 and 14 have been amended. Claims 1-15 remain pending in the application.  .
Applicant’s arguments filed 10/21/2020, see pages 9-11 with respect to claims 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent 5,856,821 (Funahashi).





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
input section in claim 10, described in paragraph [0012] of the printed publication as input device and paragraph [0046] of the printed publication as the processing device (CPU).
initial causal relation model construction condition setting section in claim 10, described in paragraph [0046] of the printed publication as the processing device (CPU).
data aggregation section in claim 10, described in paragraph [0046] of the printed publication as the processing device (CPU).
causal relation model construction section in claim 10, described in paragraph [0046] of the printed publication as the processing device (CPU).

subset and domain knowledge verification section in claim 10, described in paragraph [0046] of the printed publication as the processing device (CPU).
causal relation model construction condition restriction setting section in claim 10, described in paragraph [0046] of the printed publication as the processing device (CPU).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0321594 (Linde) in view of US Publication 2006/0047454 (Tamaki) and US Patent 5,856,821 (Funahashi).

Regarding claim 1, Linde discloses a causal relation model verification method in an information processing device which includes an input device, a display device, a processing device, and a storage device (“processor …. a client configured to provide at least one criterion, inputted by an operator” [0013], FIG. 4 Input 411, FIG 5A & FIG. 5B  “automatically generate and display user menu” 510, 520, 530), the method comprising: 
a first step of acquiring quality data which is an evaluation result of a resulting product, monitor data which indicates a parameter in a case where the resulting product is generated, and domain knowledge which indicates a mutual relation between the quality data and the monitor data from the input device or the storage device (FIG. 3A, 9FIG. 6A (Continued) elements 609 and 610, “At stage 609, association of this set of manufacturing condition(s) with received data and/or data computed based on received data, relating to manufacturing of elements included in end user devices of the second population, may be determined. For example, association may be determined according to analysis specifications” [0232], “determined whether or not there is a statistically significant difference between the association of the set of manufacturing condition(s) of elements included in end-user devices of the first population to in-field performance of the first device population” [0233]); 
a second step of constructing the causal relation model which defines a relation between nodes by setting the quality data and the monitor data to the nodes, using a causal relation model concluded that a correlation exists between the set of manufacturing condition(s) and the in-field performance” [0233] “The meaning of the related verb forms "to correlate" or "correlating", … "to establish" (or establishing) "a mutual or reciprocal relation between" or "to show" (or showing) "correlation or a causal relationship between"[0136], “data aggregation node may be associated with only one collection of devices (as shown in FIG. 2) or with a plurality of collections of devices” [0118]); and 
a third step of performing a comparison processing performed by the processing device and a comparison display performed by the display device on the causal relation model and the domain knowledge (“using a reference relationship based on similar historical data and/or modeled data” [0141] “data correlation may be performed between in field data and manufacturing data in order to determine a relationship. Depending on a comparison between the relationship and a reference relationship it may be concluded whether in-field and/or manufacturing data are inconsistent” [0065] “joining records between the two domains based on the association” [0129] “liquid crystal displays” [0075]).
Linde does not explicitly disclose:
including displaying the causal relation model in graph format and simultaneously displaying an enlarged subset of the causal relation model in graph format
However, a like reference Tamaki teaches FIG 15, “Extract manufacturing process providing fundamental cause of quality variation by tracing back directed graph of correlation network model and causal network model from product quality” (FIG 15, 140).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the causal relation model of Linde to Tamaki for an accurate visual representation of the model.
Tamaki does not explicitly teach the display is simultaneous and an enlarged subset.
However, Funahashi teaches “simultaneously displaying the enlarged subset images on the display means” (Col 2, Ln 21-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the causal relation model of Linde and Tamaki to simultaneously display an enlarged subset format as taught by Funahashi for an informative visual representation of the model.

Regarding claim 2, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Linde discloses a fourth step of correcting the causal relation model based on a result of the third step (“data correlation may be performed between in field data and manufacturing data in order to determine a relationship. Depending on a comparison between the relationship and a reference relationship it may be concluded whether in-field and/or manufacturing data are inconsistent” [0065] “changing statistical models selected, altering statistical significance thresholds” [0222]).

Regarding claim 3, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Linde discloses, in the fourth step, the processing device adds a restriction condition to the causal relation model construction condition used in the second step in order to correct the causal relation model (“A determination of significance may often be made statistically, as in the following excerpt from a standard text used in the field of experimental data analysis, which describes a process for deciding whether a result observed after modification of a process is due to chance variation or whether it is exceptional” [0138]).

Regarding claim 4, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Tamaki teaches in the third step, the processing device detects a contrariety between the causal relation model and the domain knowledge, and wherein, in the fourth step, the processing device generates a causal relation model construction condition restriction in order to solve the contrariety as the restriction condition (“for the mutual correlation magnitudes r.sub.ACBD, r.sub.ADBC, r.sub.BCDA, r.sub.BDAC, r.sub.CDAB of the manufacturing history data between the other process, the partial correction function is calculated by a similar method. Nevertheless, the inter-process correlation magnitude is not limited to the partial correlation function. As an alternative, the regression formula for estimating the corresponding product quality history data is constructed from the manufacturing history data of the other processes using the least squares method or the projection method, and the correlation magnitude between the processes is determined from the correlation function between the predictive errors of the regression formula” [0143]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Linde and Funahashi to correct the model for restrictions as taught by Tamaki to resolve errors or contrariety between the model and domain knowledge.

Regarding claim 5, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Tamaki teaches 
the second step, the third step, and the fourth step are sequentially performed (FIG 2), and 
a process returns to the second step after the fourth step is performed (FIG 2), and 
wherein, in the second step, the causal relation model is constructed in such a way that the causal relation model construction condition restricted by the causal relation model construction condition restriction is set as a new initial condition (“At step 4 (23 in FIG. 2) of the process executed by the causation analysis apparatus of quality variation shown in FIG. 2, the causation analysis module of quality variation (142 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) generates a causal network model” [0140]).

Regarding claim 6, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Linde discloses wherein, in the third step, the causal relation model and data of the domain knowledge, which are stored in the storage device, are used (FIG. 2, Database 10, (“using a reference relationship based on similar historical data and/or modeled data” [0141] "correlation or a causal relationship between"[0136], “data correlation may be performed between in field data and manufacturing data in order to determine a relationship” [0065]), and 
wherein both the causal relation model and the data of the domain knowledge include a set of a parameter that specifies the quality data or the monitor data, which configures a first node, a parameter that specifies the quality data or the monitor data, which configures a second node, and a parameter that defines a relation between the first node and the second node (“data aggregation node may be associated with only one collection of devices (as shown in FIG. 2) or with a plurality of collections of devices” [0118], “a relationship between manufacturing data of recently manufactured elements to in-field end-user device data using the method of significance testing, using a reference relationship based on similar historical data and/or modeled data. In such embodiments the electronic element manufacturer may identify a statistically significant difference between the relationship and the reference relationship. Based on this result, the manufacturer may conclude that correlated in-field data are inconsistent, and/or correlated manufacturing data are inconsistent, relative to the data of the reference relationship” [0141])

Regarding claim 7, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Linde discloses in the third step, 
a subset of the monitor data, which has prescribed or more influence on the quality data, is extracted based on the causal relation model, and at least one of the comparison processing and the comparison display of the subset and the domain knowledge is performed (“manufacturing of a first population of the at least two populations corresponds to a set of one or more manufacturing conditions, but manufacturing of a second population of the at least two populations does not correspond to the set”  [0008] “a relationship between manufacturing data of recently manufactured elements to in-field end-user device data using the method of significance testing, using a reference relationship based on similar historical data and/or modeled data” [0141]).

Regarding claim 8, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further Tamaki teaches the causal relation model verification method above, but does not explicitly disclose, in a case where the subset of the monitor data, which has the prescribed or more influence on the quality data, is extracted from the causal relation model, a difference in expected values of the monitor data is used as an index in a case where different qualities appear (“The correlation function assumes a value as large as almost the maximum value 1 in the case where the product quality data column 32 and the process A manufacturing history data column 33 tend to change in synchronism with each other, and assumes a value as small as almost the minimum value 0 in the case where the product quality data column 32 and the process A manufacturing history data column 33 tend to change independently of each other. Thus, the correlation function can be used as an index of the quality variation correlation magnitude” [0128]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Linde and Funahashi to use an index where there are differences as taught by Tamaki to accurately correct the causal relation model.

Regarding claim 9, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification method above, and further, Tamaki teaches the display device displays a graphical user interface for changing a threshold with respect to the index (“The relative magnitude, however, can be automatically determined quantitatively by setting an appropriate threshold” [0136] “display panel” [0010]).

Regarding claim 14, Linde discloses a causal, relation model verification system, which includes an input device, a display device, a processing device, and a storage device (“processor …. a client configured to provide at least one criterion, inputted by an operator” [0013], FIG. 4 Input 411, FIG 5A & FIG. 5B “automatically generate and display user menu” 510, 520, 530), 
wherein the causal relation model verification system is capable of using quality data which is an evaluation result of a resulting product, monitor data which indicates a parameter in a case where the resulting product is generated, domain knowledge data which indicates a mutual relation between the quality data and the monitor data, and causal relation model construction condition data (FIG. 3A, 9FIG. 6A (Continued) elements 609 and 610, “At stage 609, association of this set of manufacturing condition(s) with received data and/or data computed based on received data, relating to manufacturing of elements included in end user devices of the second population, may be determined. For example, association may be determined according to analysis specifications” [0232], “determined whether or not there is a statistically significant difference between the association of the set of manufacturing condition(s) of elements included in end-user devices of the first population to in-field performance of the first device population” [0233]), 
wherein the processing device constructs a causal relation model which defines a relation between nodes by setting the quality data and the monitor data as the nodes according to a condition indicated by the causal relation model construction condition data (“concluded that a correlation exists between the set of manufacturing condition(s) and the in-field performance” [0233] “The meaning of the related verb forms "to correlate" or "correlating", … "to establish" (or establishing) "a mutual or reciprocal relation between" or "to show" (or showing) "correlation or a causal relationship between"[0136], “data aggregation node may be associated with only one collection of devices (as shown in FIG. 2) or with a plurality of collections of devices” [0118]), 
wherein the processing device stores the causal relation model in the storage device (FIG. 2, Database 10).
Linde does not explicitly disclose:
wherein the processing device detects mutual contrarieties according to a comparison processing performed on the causal relation model and the domain knowledge data, and 
wherein the processing device adds a restriction condition to a condition of the causal relation model construction condition data such that the detected contrarieties are solved, and corrects the causal relation model. 
wherein the processing device controls the display device to display the causal relation model in graph format and simultaneously to display an enlarged subset of the causal relation model in graph format.

	However a like reference Tamaki teaches:
wherein the processing device detects mutual contrarieties according to a comparison processing performed on the causal relation model and the domain knowledge data, and 
wherein the processing device adds a restriction condition to a condition of the causal relation model construction condition data such that the detected contrarieties are solved, and corrects the causal relation model (“for the mutual correlation magnitudes r.sub.ACBD, r.sub.ADBC, r.sub.BCDA, r.sub.BDAC, r.sub.CDAB of the manufacturing history data between the other process, the partial correction function is calculated by a similar method. Nevertheless, the inter-process correlation magnitude is not limited to the partial correlation function. As an alternative, the regression formula for estimating the corresponding product quality history data is constructed from the manufacturing history data of the other processes using the least squares method or the projection method, and the correlation magnitude between the processes is determined from the correlation function between the predictive errors of the regression formula” [0143];
wherein the processing deice controls the display device to display the causal relation model in graph format and to display a subset of the causal relation model in graph format (FIG 15, “Extract manufacturing process providing fundamental cause of quality variation by tracing back directed graph of correlation network model and causal network model from product quality” (FIG 15, 140))..
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Linde to correct the model for restrictions and display the causal relation model in graph format as taught by Tamaki to resolve errors or contrariety between the model and domain knowledge and present an accurate visual representation of the model.
Tamaki does not explicitly teach the display is simultaneous and an enlarged subset.
However, Funahashi teaches “simultaneously displaying the enlarged subset images on the display means” (Col 2, Ln 21-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the causal relation model of Linde and Tamaki to simultaneously display an enlarged subset format as taught by Funahashi for an informative visual representation of the model.


Regarding claim 15, the combination of Linde, Tamaki and Funahashi generally discloses the causal relation model verification system above, and further, Linde discloses
wherein, in a case where mutual contrarieties are detected by performing the comparison processing on the causal relation model and the domain knowledge data, the processing device extracts a subset, which includes a part of the monitor data that has prescribed or more influence on the quality data, in the causal relation model, and performs the comparison processing on the subset and the domain knowledge data (“manufacturing of a first population of the at least two populations corresponds to a set of one or more manufacturing conditions, but manufacturing of a second population of the at least two populations does not correspond to the set”  [0008] “a relationship between manufacturing data of recently manufactured elements to in-field end-user device data using the method of significance testing, using a reference relationship based on similar historical data and/or modeled data” [0141]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0047454 (Tamaki) in view of US Publication 2016/0321594 (Linde) and US Patent 5,856,821 (Funahashi).

Regarding claim 10, Tamaki discloses failure cause extraction system (“a causation connecting structure model between the manufacturing processes of the manufacturing line is automatically generated and automatically analyzed thereby to automatically extract the fundamental cause of quality variation from the candidates for the cause of quality variation” [Abstract]) comprising: 
the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process” [0024], “not only the candidates for the manufacturing processes causing the product quality variation are listed based on the correlation magnitude between the time-series product quality history and the manufacturing process history but also the complicated causal connecting structure between the manufacturing process variates is automatically searched the fundamental cause of the quality variation can be determined” [0026]); 
an initial causal relation model construction condition setting section that sets an initial causal relation model construction condition, which is an initial condition in the case where the causal relation model is constructed, using the causal relation model construction condition (“the candidates of the internal element units of the production system for the cause of product quality variation are listed based on the correlation magnitude between the time-series product quality history and the manufacturing process history on the one hand, and the fundamental cause of quality variation is determined by automatically searching the complicated causal connecting structure between the variates of the internal element units of the production system on the other hand” [0026]; 
a data aggregation section that aggregates the monitor data and the quality data as manufacturing data (“projection of the manufacturing history data (X) on the principal component score by the principal component analysis is an condensation, and to summarize the operation thereof, a plurality of the simultaneous variation components of the manufacturing history data (X) are projected and integrated on the same score” [0020]); 
a causal relation model construction section that constructs the causal relation model based on the manufacturing data and the initial causal relation model construction condition (“wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information” [0024]); 
a subset and domain knowledge verification section that verifies the subset of the monitor data, which is extracted by the subset extraction section, and the domain knowledge (“automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude, and a causation analysis module of quality variation for calculating by collation the statistical mutual correlation magnitude between the manufacturing history data using the individual identification information” [0024]); and 
a causal relation model construction condition restriction setting section that sets a causal relation model construction condition restriction which restricts the causal relation model construction condition in a case where a contradiction exists between the subset of the monitor data and the domain knowledge as a result of verification performed by the subset and domain knowledge verification section ( “for the mutual correlation magnitudes r.sub.ACBD, r.sub.ADBC, r.sub.BCDA, r.sub.BDAC, r.sub.CDAB of the manufacturing history data between the other process, the partial correction function is calculated by a similar method. Nevertheless, the inter-process correlation magnitude is not limited to the partial correlation function. As an alternative, the regression formula for estimating the corresponding product quality history data is constructed from the manufacturing history data of the other processes using the least squares method or the projection method, and the correlation magnitude between the processes is determined from the correlation function between the predictive errors of the regression formula” [0143], “generate a causal network model of a complicated connecting structure between a plurality of variates in the manufacturing history data, however, the causation analysis apparatus of quality variation (5) also utilizes the manufacturing sequence information” [0076], “FIGS. 7A, 7B are diagrams for explaining the internal expression of a causal network model graph in a computer and the extraction of the inter-process mutual correlation” [0035], “calculation of the multiple linear regression model formula, remains a technique in which the candidates for the cause of product quality variation are listed based only on the correlation magnitude (Y=AX) of the product quality history data (Y) and the manufacturing history data (X) [0018]),
a causal relation model display section that displays the causal relation model in graph format and displays a subset of the causal relation model in graph format (FIG 15, “Extract manufacturing process providing fundamental cause of quality variation by tracing back directed graph of correlation network model and causal network model from product quality” (FIG 15, 140).
Tamaki does not explicitly disclose:
a causal relation model display section that displays the causal relation model in graph format and displays a subset of the causal relation model in graph format




However, a like reference Linde teaches “manufacturing of a first population of the at least two populations corresponds to a set of one or more manufacturing conditions, but manufacturing of a second population of the at least two populations does not correspond to the set”  [0008] “a relationship between manufacturing data of recently manufactured elements to in-field end-user device data using the method of significance testing, using a reference relationship based on similar historical data and/or modeled data” [0141];
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Tamaki use a subset of monitor data as taught by Linde to create a more accurate model.
Tamaki does not explicitly teach the display is simultaneous and an enlarged subset.
However, Funahashi teaches “simultaneously displaying the enlarged subset images on the display means” (Col 2, Ln 21-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the causal relation model of Tamaki and Linde to simultaneously display an enlarged subset format as taught by Funahashi for an informative visual representation of the model.

Regarding claim 11, the combination of Tamaki, Linde and Funahashi generally discloses the failure cause extraction system above, and further, Tamaki discloses wherein the an outline of the mathematic foundation of the method to visually express an approximation model of a complicated connecting structure between a plurality of variates in the real world by a mathematic graph and search and verify the particular model from the partial correlation coefficient” [0009], “statistical correlation values between the individual physical quantity measurement value of the operating condition of at least two element units in the production equipment are calculated by collation and comparison using predetermined individual identification information” [0093]).

Regarding claim 12, the combination of Tamaki, Linde and Funahashi generally discloses the failure cause extraction system above, and further, Tamaki discloses 
wherein the subset extraction section calculates an index of the monitor data based on strength of the causal relation with the quality data(“The correlation function assumes a value as large as almost the maximum value 1 in the case where the product quality data column 32 and the process A manufacturing history data column 33 tend to change in synchronism with each other, and assumes a value as small as almost the minimum value 0 in the case where the product quality data column 32 and the process A manufacturing history data column 33 tend to change independently of each other. Thus, the correlation function can be used as an index of the quality variation correlation magnitude” [0128]), and 
extracts the subset of the monitor data by providing a threshold with respect to the index (“The relative magnitude, however, can be automatically determined quantitatively by setting an appropriate threshold” [0136]).

Regarding claim 13, the combination of Tamaki, Linde and Funahashi generally discloses the failure cause extraction system above, and further, Linde teaches wherein the subset and domain knowledge verification section compares the domain knowledge acquired in the input section with the subset of the monitor data extracted in the subset extraction section (“manufacturing of a first population of the at least two populations corresponds to a set of one or more manufacturing conditions, but manufacturing of a second population of the at least two populations does not correspond to the set”  [0008] “a relationship between manufacturing data of recently manufactured elements to in-field end-user device data using the method of significance testing, using a reference relationship based on similar historical data and/or modeled data” [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857